Report of Committee. — Edward D. Lawrence Retains iiis Seat.
Assembly Chamber, April 2, 1870.
Mr. Nelson, from the" committee on privileges and elections, submitted the following report:
The committee .on.privileges and elections, to which was referred the petition, of Mr. Howard C. Cady, claiming the seat now occupied by Edward D. Lawrence as representative from the second Assembly district of Westchester county, respectfully report:
That the committee have heard the proofs and allegations of the respective claimants, and the arguments of counsel, and the facts of the case, as agreed upon, are as follows:
The whole number of votes cast in the second Assembly district was four thousand eight hundred and thirty-one, of which Hon. Edward D. Lawrence received two thousand four hundred and twenty-four; Hon. Howard 0. Cady received two thousand four hundred and seven ; majority for Lawrence, seventeen, as declared by the county canvassers.
It is claimed, on the part of Mr. Cady, that to make up the two thousand four hundred and twenty-four votes allowed tó Mr. Law*469rence, there was given by the. county canvassers to Edward D. Lawrence, in the third district of the town of North Castle, twenty-four written ballots bearing the name of William Edgar Lawrence, the said William Edgar Lawrence at- the same election running for Assembly in the district adjoining that in which the sitting member was running.
Your committee called before them the .president of the board oí county canvassers, who testified that at the meeting of the board, at which the canvass waé made, the votes cast for William Edgar Lawrence were allowed to Edward D. Lawrence, upon proof presented to them that these ballots were intended for Edward D. Lawrence, the democratic candidate in the second Assembly district, the mistake having been explained by the gentleman who wrote the ballots as arising from the similarity of names having confused him during the excitement of the time, but he positively testified that he intended to write, and supposed that he had correctly written the name of the sitting member.
Upon all the facts presented to your committee, they have come to the conclusion, that although by'strict legal rules it may have been improper to have allowed the twenty-four ballots as.mentioned above, still your committee have decided that the intention of the parties casting the votes should be considered, and as the evidence is overwhelming that they intended to -vote for the sitting member, and as the contestant admits that lie has no doubts that the ballots were iutended to be for Edward D. Lawrence, they have concluded to report in favor of the sitting member, and as against the contestant.
Resolved, That Edward D. Lawrence, the sitting member, is lawfully elected representative from the second Assembly district oí Westchester county, and that he is entitled to retain his seat in the Assembly as such representative.
JAS. M. NELSON.
JOHN DECKER.
W. G-. BERGEN.
WM. J. REMER.
OWEN CAYANA Gli.
LYMAN WATERMAN.
Mr. Speaker put the question whether the House would agree to said report, and it was determined in the affirmative.
Assembly Journal, 1870, vol. 2, pages 1428 and 1429.
Eor papers and affidavits see Assembly Documents, 1870, No. 82.